Exhibit 10.9

CONFIDENTIAL SEPARATION AGREEMENT

AND RELEASE




This Confidential Separation Agreement and Release (the “Agreement”) is entered
into by and between Michael C.J. Fallon of 11 Main Street, Hancock, New
Hampshire 03449 (the “Employee”) and Pennichuck Corporation, a New Hampshire
corporation with principal offices at 25 Manchester Street, Merrimack, New
Hampshire 03054 (the “Employer”).




WHEREAS the Employer and the Employee desire to define the terms of the
Employee’s final separation from employment with the Employer; and




WHEREAS the Employer and the Employee desire to compromise, settle, buy complete
peace from, and terminate any and all known and unknown disputes, claims,
controversies, demands, actions, causes of action, and litigation as exist
between them arising from or in any way related to the Employee’s employment
with the Employer, and any damages, costs, expenses, and/or injuries that he
sustained or may sustain as a result thereof.




NOW, THEREFORE, in consideration of the recitals stated above, which are hereby
incorporated into this Agreement and made a part hereof, and in consideration of
the promises, covenants, agreements, representations and warranties contained
herein, the receipt and sufficiency of which are hereby acknowledged, it is
agreed between the Employer and the Employee as follows:




1.

Last Day Of Employment.  The Employee’s last day of employment with the Employer
will be November 16, 2007.  On November 16, 2007, the Employee will resign all
positions (including any and all Offices and Board positions) that he holds with
the Employer and its subsidiary The Southwood Corporation.  The Employee will
continue to receive all regular compensation and benefits through November 16,
2007.  The Employee will continue to be covered under the Employer’s group
health coverage until November 30, 2007, at which time the Employer will provide
notice to the Employee as required by the provisions of COBRA, and any cost to
continue such health coverage thereafter shall be at the Employee’s own election
and cost.  The Employee’s participation in all other employee benefits shall
cease as of November 16, 2007.  The Employee shall return to the Employer, no
later than November 16, 2007, all Employer property, including but not limited
to the company car, except that the Employee may retain the hand-held Trio
currently in his possession once the Employer has removed any confidential and
proprietary information from said device.  

Employee agrees that until June 30, 2008, he will cooperate and make himself
reasonably available for discussions with representatives of the Employer in
order to provide the Employer with transition related information and services.
         

2.

Separation Payment.

In consideration of the Employee’s resignation from employment effective
November 16, 2007, the General Release set forth in Section 3 below, and other
good and valuable consideration, the sufficiency of which is hereby acknowledged
by the Employer, within three business days after the later of November 16, 2007
or the Effective Date, the Employer will make a one time separation payment to
the Employee in the amount of one hundred ten thousand dollars ($110,000.00)
less ordinary and regular withholdings (the “Separation Payment”).  The parties
hereby acknowledge and agree that except as otherwise provided in Section 13
below, this Separation Payment constitutes full and final payment of all
obligations owed by the Employer to the Employee, including but not limited to
payment of all wages and other employment benefits.  The parties hereby further
acknowledge and agree that this Separation Payment constitutes severance pay
which will not be eligible as compensation for purposes of the Employer’s
employee benefit programs, including but not limited to the Savings Plan and the
Pension Plan.





1







--------------------------------------------------------------------------------

3.

General Release By The Employee.  In consideration of the Separation Payment to
be made by the Employer as described in Section 2 herein and the mutual
promises, covenants, agreements, and representations contained herein, the
Employee, on behalf of himself, his heirs, representatives, and assigns, fully
releases the Employer and its successors, assigns, subsidiaries, parent and
sister corporations, affiliates, insurers, past, present and future officers,
directors, employees, agents, and shareholders from all known and unknown
claims, causes of action, suits, litigation, demands, and obligations of every
kind, including claims for damages, wages, bonuses, attorneys’ fees, taxes and
related losses and liabilities (including, without limitation, liability for
additional taxes and interest imposed under 26 U.S.C. sec. 409A) associated with
the Separation Payment or any other compensation or income paid or payable to
the Employee and any other form of relief available at law or in equity, which
the Employee has or may have by means of any matter, cause, or thing whatsoever
from the beginning of time to the Effective Date of this Agreement.  Without
limiting the generality of the foregoing, this release includes all matters
arising out of or in connection with the Employee’s employment with the Employer
from the beginning of time to the Effective Date of this Agreement, including,
but not limited to, any rights or claims under New Hampshire’s Workers’
Compensation laws, New Hampshire RSA Chapter 354-A, Title VII of the Civil
Rights Act of 1964, as amended, the Family and Medical Leave Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, claims for intentional infliction of emotional
distress, negligent infliction of emotional distress, wrongful discharge,
negligent supervision, retaliation, defamation, invasion of privacy, assault,
battery, failure to pay wages, bonuses, and/or employment benefits, and any and
all claims that may be asserted under state or federal statute or common law.
 This shall be a full and final release of all claims known and unknown,
foreseen and unforeseen, which have accrued to the Employee against the Employer
up to and including the Effective Date of this Agreement, regardless of the
adequacy of the compensation or the extent or character of his injuries and/or
damages, known or unknown.  The Employee expressly acknowledges and assumes all
risk, chance, or hazard that any injuries and/or damages resulting from his
employment with the Employer may become permanent, progressing, greater, or more
extensive than is known, anticipated, or expected.  This release does not
preclude any action by the Employee necessary to enforce the terms of this
Agreement.  

4.

Survival Of Confidentiality And Indemnity Provisions From Employment Agreement.
 The parties hereby acknowledge and agree that the provision on Indemnification
(Article VI) and the provision on Confidential Information (Article XI) included
in the January 31, 2005 Employment Agreement between the parties will remain in
full force and effect, and are hereby incorporated into this Agreement.  All
other provisions of the parties’ January 31, 2005 Employment Agreement, and all
related amendments, including but not limited to the First Amendment to
Employment Agreement, dated August 18, 2006, are superceded and replaced by this
Agreement.

5.

No Admission.  The parties agree that the giving or payment of consideration in
exchange for the general release of claims is not, and will not be construed as,
an admission of liability or wrongdoing on the part of either the Employer or
the Employee, both of whom deny any liability or wrongdoing as to each and every
claim which has been or which may have been asserted against them.

6.

Non-Disparagement.  Each party agrees to refrain from any disparagement,
defamation, slander or tortious interference with the contracts or relationships
of the other.

7.

References.  The Employer agrees that any inquiries from potential employers
will be referred to the Human Resources Department, which will provide only the
Employee’s dates of employment and positions held.  

8.

Binding Effect On Successors And Obligation To Disclose.  The Employer hereby
expressly acknowledges that the obligations set forth in this Agreement are
binding on its successors.

9.

Confidentiality.  This Agreement and its terms and conditions are confidential.
 The parties and/or their counsel agree not to disclose or distribute any
information concerning this Agreement to any person or entity other than their
respective legal and/or tax advisors, those persons who are essential to the
consummation of the Agreement, the Securities and Exchange Commission, or as may
be required by law or a court of competent jurisdiction.  If the parties and/or
their counsel are required by law or a court of competent jurisdiction to
disclose the information kept confidential by this paragraph, they agree to
notify the other party reasonably in advance of the disclosure.   





2







--------------------------------------------------------------------------------

10.

ADEA Acknowledgment.  The Employee knowingly, voluntarily, and specifically
waives all rights under the federal Age Discrimination in Employment Act
(“ADEA”) arising out of or in connection with his employment with the Employer
from the beginning of time to the Effective Date of this Agreement, as defined
herein.  The parties acknowledge that this Agreement does not apply to any claim
for events arising after the execution of this Agreement.  The Employee
acknowledges that he has read and understands this Agreement.  In addition, the
Employee acknowledges that this Agreement is not induced by any representation
or promise made by any party hereby released or their representatives other than
the terms specifically recited in this document.  The Employee certifies that
the Employer has suggested and encouraged him to consult with an attorney of his
choosing before executing this Agreement.  The Employee acknowledges that he has
had up to twenty-one (21) days within which to consider this Agreement and that
he has decided to accept the terms of this Agreement.  The parties agree that
this Agreement will not become effective or enforceable until the expiration of
a period of seven (7) days following the execution of the Agreement by the
Employee, during which period the Employee may revoke his consent to the
Agreement by delivering a letter to the Employer’s legal counsel advising of his
revocation, said letter to be delivered on or before midnight of the seventh day
following execution.  If the Agreement is not revoked during this seven (7) day
period, this Agreement shall be irrevocable and the business day following the
expiration of the revocation period shall be deemed the Effective Date of the
Agreement.  It is further agreed and understood by the Employee that in the
event that he revokes the Agreement, the Employer shall have no obligations
hereunder.

11.

Effective Date.  The parties agree that this Agreement will not become effective
or enforceable until the expiration period of seven (7) days following the
execution of the Agreement by the Employee, during which seven (7) day period
the Employee may revoke his consent to the Agreement as described above in
Section 10 above.

12.

Breach of Agreement.  The parties acknowledge and agree that any party found to
have breached this Agreement will be liable for the damages, reasonable
attorneys’ fees, and expenses resulting from any such breach, and also for
equitable relief.

13.

Stock Options.  The Employer’s existing obligation(s) to the Employee regarding
Stock Options are neither addressed in nor affected by this Agreement (except as
set forth in this Section 13), and shall survive the execution of this
Agreement.  The parties hereby acknowledge and confirm that the Employee
presently owns nineteen thousand three hundred and thirty-three (19,333) options
that may be exercised within ninety (90) days of his last day of employment with
the Employer.  Furthermore, subject to compliance with the provisions of the
Amended and Restated 2000 Stock Option Plan, the applicable Stock Option Grant
agreement(s) and the applicable securities laws, the Employer agrees that the
Employee shall have the right to exercise all or any portion of these options in
a “cashless” manner in accordance with the following formula:

Shares Issued Upon Exercise = Option Exercise x (Market Price – Exercise Price)
/ Market Price




Where:

Shares Issued Upon Exercise = shares to be issued to Employee upon cashless
exercise of stock option

Option Exercise = number of shares covered by option exercise

Exercise Price = weighted average exercise price per share of options being
exercised

Market Price = closing price per share reported on NASDAQ on the most recent
trading day preceding the exercise date

   





3







--------------------------------------------------------------------------------

14.

Integration Clause; Amendment; Governing Law.  Except as provided for in
Sections 4 and 13 above, this Agreement contains the complete, final, and
exclusive embodiment of the entire understanding between the parties and
supersedes and replaces all earlier agreements between the parties on the issues
addressed in this Agreement.  This Agreement is entered into without reliance on
any promise, representation, agreement or understanding, oral or written,
between and among the parties relating to the subject matter of this Agreement,
other than those expressly contained herein.  No amendment of this Agreement
shall be valid or effective unless made in writing and executed by the parties
hereto subsequent to the date of this Agreement.  This Agreement shall be
enforced in accordance with the laws of the State of New Hampshire, and the
parties agree that any litigation to enforce the provisions of this Agreement
will take place in New Hampshire.  In the event of litigation regarding this
Agreement, the parties expressly submit to the jurisdiction of the federal and
state courts located in New Hampshire.

15.

Construction.  The parties acknowledge that they each had an equal opportunity
to control the language in this Agreement, and that this Agreement was mutually
drafted.  The parties agree that in no event shall this Agreement be
presumptively construed against either party.

16.

Severability.  If any portion of this Agreement is void or deemed unenforceable
for any reason, the remaining portions shall survive and remain in effect, with
any necessary modification to become a part hereof and treated as though
contained in this original Agreement.

17.

Counterparts.  This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.  

IN WITNESS WHEREOF, the parties have duly authorized and caused this Agreement
to be executed as follows:

Date: 11/16/07

 

By:

/s/ Michael C.J. Fallon

 

 

 

 

Michael C.J. Fallon

 




Date: 11/16/07

 

By:

/s/ Duane C. Montopoli

 

 

 

 

Duane C. Montopoli

 

 

 

 

President and CEO Pennichuck Corporation








4





